6 So. 3d 698 (2009)
Felix ROMAN, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 3D08-723.
District Court of Appeal of Florida, Third District.
March 25, 2009.
Bernard P. Perlmutter and Michael Pieciak and Diane McLaughlin, Certified Legal Intern, and Kristofor Nelson, Legal Intern, for appellant.
Bill McCollum, Attorney General, and Garnett W. Chisenhall and Lisa McGlynn, Tallahassee and Charles Fahlbusch, Fort Lauderdale, Assistant Attorneys General, for appellee.
Before COPE, SHEPHERD, and SUAREZ, JJ.
SUAREZ, J.
Felix Roman appeals a final order from the Department of Children and Families confirming a Hearing Officer's termination of benefits pursuant to section 409.1451(b), Florida Statutes (2008), the Road to Independence Program. We find that the order of the Department of Children and Families under review is supported by substantial competent evidence. See § 120.68(7)(b), Fla. Stat. (2008). We affirm the order without prejudice to the right of Mr. Roman to apply for reinstatement pursuant to section 409.1451(k).
Affirmed.